internal_revenue_service number release date index number --------------- -------------- ------------------------ --------------------- ------------------------------------ ---------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-131786-10 date date legend date settlor trust date date spouse a b grandchild grandchild grandchild date child date y individual bank state state law citation -------------------------------------------------------------------------------------------------------- ------------------- ---------------------- ------------------------------- ---------------------- --------------------- --------------- ----------------- ---------------- ------------------------ ----------------------- -------------------- --------------------- -------------------------- ------------------ ----------------- -------------- -------------------------------------- ------------ ------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------------------------------------- citation ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- state law -------------------------------------- -------------------------------------------------------- plr-131786-10 state law state law state law year year date date court ------------------------------------------------ -------------------------------------------------- ------------------------------------------------------------------------ ------- ------- ------------------- --------------------------- ---------------------------------------------------------- dear ------------------------------------------------------ this letter responds to your letter of date and prior correspondence in which you request rulings concerning the federal gift and generation-skipping_transfer_tax consequences of a court-approved settlement agreement among the parties of a_trust on date settlor created trust a revocable_living_trust and further amended it on date settlor died on date at which time trust became irrevocable date is prior to date settlor was survived by his wife spouse and two sons a and b spouse and a are currently living a currently has three children grandchild grandchild and grandchild b died on date survived by a child child who is purported to be b’s biological daughter child was born out of wedlock on date to her mother y pursuant to part and sec_2 of trust upon the death of settlor trust was divided into two separate trusts known as the marital trust and the family_trust the current trustees of trust including the family_trust and the marital trust are spouse individual and bank trust is governed by the laws of state part provides that spouse is to receive the entire net_income of the marital trust at least quarter-annually during her lifetime pursuant to part distributions of principal from the marital trust may be made to spouse in the sole discretion of the trustees other than spouse other trustees to permit spouse to maintain spouse’s standard of living or to relieve any condition of emergency hardship or special need the other trustees may invade the principal of the family_trust if they determine that a distribution to spouse from the marital trust would be impracticable part provides that upon the death of spouse the entire remaining principal of the marital trust is to be distributed to or in favor of such persons including the estate of spouse in such manner and in such proportions in trust or otherwise as spouse may appoint by specific reference to this power in her will any unappointed portion of the principal of plr-131786-10 the marital trust is to be divided and distributed to or held in trust for the benefit of the beneficiaries of family_trust part dollar_figure provides that during spouse’s life payments of income and or principal from the family_trust are to be made to settlor’s grandmother settlor’s mother-in-law and settlor’s sister and the balance of income if any to spouse at least quarter- annually settlor’s grandmother settlor’s mother-in-law and settlor’s sister are deceased accordingly spouse currently receives the net_income quarter-annually from the family_trust upon the death of spouse the trustees are to hold or distribute the entire remaining principal of the family_trust including any amounts distributable to them by reason of spouse’s will and any unappointed portion of the marital trust as follows the trustees are to pay a charity and named individuals amounts as specified in part the remainder is to be divided per stirpes into separate shares for settlor’s issue living on spouse’s date of death each share for a child of settlor is held in a primary trust each share for issue of settlor who is not a child of settlor is held in a secondary trust the beneficiary for whom each trust is created is called the primary beneficiary of his or her respective trust until termination of a primary trust the trustees are to pay the net_income in convenient installments to the primary beneficiary payments of principal may be made to the primary beneficiary at the uncontrolled discretion of the trustees in the event of a condition of hardship emergency or special need upon a primary beneficiary’s death income may be distributed to the primary beneficiary’s surviving_spouse and issue each primary trust is to terminate upon the death of the survivor of the primary beneficiary settlor’s grandmother settlor’s mother-in-law and settlor’s sister upon termination the trustees are to deliver the principal to a class composed of the primary beneficiary’s surviving_spouse and issue as appointed in the primary beneficiary’s will any unappointed portion is to be delivered per stirpes to the issue of the primary beneficiary who survive the primary beneficiary if there are none then the trust estate is to be delivered to the issue of the settlor per stirpes until termination of a secondary trust the trustees are to pay the net_income to the primary beneficiary when a primary beneficiary reaches age the trustees are to distribute one-third of the secondary trust principal to the primary beneficiary at age the trustees are to distribute one-half of the secondary trust principal to the primary beneficiary at age the trustees are to distribute the principal of the secondary trust to the primary beneficiary each secondary trust is to terminate upon the death of the primary beneficiary upon termination the trustees are to deliver the corpus to a class composed of the primary beneficiary’s surviving_spouse and issue as appointed in the primary beneficiary’s will any unappointed portion is to be delivered per stirpes to the issue of the primary beneficiary who survive the primary beneficiary if there are none then the trust estate is to be delivered to the issue of the settlor per stirpes plr-131786-10 part of trust provides that no trust created shall continue for longer than years after the death of the last to die of a class composed of settlor spouse settlor’s children living on date settlor’s grandmother settlor’s mother-in-law and settlor’s sister it is represented that no amendments were made to trust after date and no additions have been made to either the family_trust or marital trust since that date part provides that the trustees have the power in dividing any property into shares or in distributing such shares to divide or distribute in cash in_kind or partly in cash and partly in_kind in such manner as the trustees believe proper and for the purposes of division or distribution to resolve all doubtful questions as to the value of property and to allocate assets among trusts or beneficiaries when an exact division or the distribution or allocation of undivided interests is not practicable or desirable state law defines issue as an individual’s descendant part of trust provides that the term issue shall include any adopted_child of settlor and any person legally adopted by any of settlor’s issue shall be deemed for purposes of the trust agreement to be the issue of his adopting parent including without limitation on the generality of the foregoing for the purpose of determining i the adopted person is the issue or lineal descendant of any other person and ii the issue or lineal_descendants of such adopted person are the issue or lineal_descendants of any other persons a controversy exists between the parties as to whether the term issue includes child for purposes of determining the remainder beneficiaries of trust under state law where an interest vests at the time of the testator’s death the law at the testator’s death applies but the intention of the settlor is paramount in construing a document see citation in cases where the interest is to take effect upon a later event the law at such later time or event is applied see citation trust is silent as to the inclusion of child as settlor’s descendant the trustees assert that the remainder interests of settlor’s issue are all vested interests and that such interests vested upon settlor’s death child was born in state and trust is a state trust so state law applies to determine the legitimacy of child under state law a specific statutory test determines the legal acknowledgment of an illegitimate child this statutory test however has changed over the years since trust was established on date it remains unclear as to which test applies to determine the legitimacy of child the law in effect at the time of settlor’s execution of trust at the time of settlor’s death at the time of the birth of child at the time of b’s death or at some future time eg the death of beneficiaries with intervening life estates plr-131786-10 state law at the time of trust’s execution and at the time of settlor’s death provided for paternity only through a signed and recorded acknowledgement by the man and joined by the mother state law state law in effect at the time of child’s birth provides that a man is considered the natural father of a child born out of wedlock for all purposes of intestate_succession if any of the following occurs a a signed and recorded acknowledgement by the man with the mother b a written request for a correction of certificate of birth or c the man and the child has a mutually acknowledged relationship of parent and child which began before the child became and continued until terminated by the death of either state law in effect at the time of b’s death provides for the same tests under state law but also adds that parentage for purposes of intestate_succession may also be proven by an order of filiation entered by the court or a probate_court determination that the man is the child’s father using the standards and procedures established under the paternity act state law child was born out of wedlock to y b and child submitted to a dna test which concluded that b was the biological father of child b acknowledged child as his child and was involved in child’s life settlor’s spouse cares for child as a grandmother as she does for her other grandchildren b however was not listed on child’s birth certificate and while b joined with y to complete an application_for correction of a certificate of birth for child there is no evidence that the application was submitted for processing nor was a substituted certificate of birth ever issued b is purported to have signed an affidavit of parentage for child affidavit but such affidavit was not dated not notarized and never filed or recorded as required under state law while b and child may have borne a mutually acknowledged relationship of parent and child as set forth under state law it has not been proven by the judicial process b filed a petition for filiation in year but it was dismissed for lack of progress therefore no order of filiation was ever entered b died on date accordingly the legal status of child as b’s child has not been resolved by a court of proper jurisdiction if child is determined to be a descendant of settlor upon the death of spouse child and a would each receive one-half of the remainder of trust per stirpes as set forth in sec_2 of trust a’s children grandchild grandchild and grandchild would each receive a one-sixth share of the remainder after the death of spouse and a if child is determined not to be a descendant of settlor she would receive no interest a would receive the entire remainder for his life and a’s children grandchild grandchild and grandchild would each receive a one-third remainder_interest upon a’s subsequent death child through her counsel has considered the pursuit of litigation to obtain a binding judicially enforceable determination of her paternity because of the sensitive family concerns and spouse’s urging that all parties amicably resolve the disputed issues the parties entered into settlement negotiations in year each of the plr-131786-10 interested parties is represented by legal counsel including any unborn unknown or unascertainable beneficiaries through their guardian ad litem several years later on date the parties reached an agreement settlement agreement concerning the provisions of trust settlement agreement provides that child shall be recognized as the issue of settlor and the issue of b for purposes of trust specifically part of trust is modified as follows descendants of settlor are defined to include his son a the sons of a grandchild grandchild and grandchild collectively a ’s children and individually as a ’s child the daughter of b child all four grandchildren are collectively grandchildren and individually grandchild and the descendants of settlor’s grandchildren all others if any are excluded the settlement agreement also provides that upon the death of spouse the balance of the family_trust not specifically bequeathed to a named charity and certain individuals shall be divided as follows if a and child survive spouse the trustees shall allocate three-fourths of the remainder of the principal to the trust for a and one-fourth of the remainder of the principal to the trust for child if a fails to survive spouse and child survives spouse the trustees shall divide the assets into a sufficient number of shares of equal value to provide one share for each of settlor’s grandchildren who then survive and one share for each of settlor’s grandchildren who has died leaving descendants then living the shares shall be allocated to the trust for child and to the trust for a’s descendants as the case may be if a survives and child fails to survive spouse the trustees shall allocate three-fourths of the remainder of the principal to the trust for a and one-fourth of the remainder of the principal to the trust for child if any descendants of child then survive if none the trustees shall allocate all of the remainder of the principal to the trust for a if neither a nor child survive spouse the trustees shall divide the assets into a sufficient number of shares of equal value to provide one share for each of settlor’s grandchildren who then survive and one share for each of settlor’s grandchildren who has died leaving descendants then living the shares shall be allocated to the trust for child and to the trust for a’s descendants as the case may be moreover under the modifications of trust settlor’s grandchildren will each be entitled to one-third of his or her respective trust at age one-half of the trust at age and the balance of the trust at age as to child’s trust child will receive plr-131786-10 discretionary distributions of income based on a standard defined in the settlement agreement any undistributed_income will be added to principal trust will bear each of the parties’ costs and attorneys fees through the time of the entry of order approving settlement agreement it is represented that settlement agreement is the result of arm’s length negotiations and is intended to avoid further conflicts among the beneficiaries of trust on date state court approved the settlement agreement and issued an interlocutory_order order pending the issuance of a favorable private_letter_ruling from the internal_revenue_service it is represented that an amended settlement agreement will be executed by the parties providing that each of settlor’s grandchildren will have a testamentary general power to appoint the principal of his or her respective trust you have asked for the following rulings the i recognition and treatment of child as lawful issue of settlor for purposes of trust and order ii the exchange of mutual general releases iii the trustees’ use of trust funds from income and principal to pay and reimburse or advance the parties for reasonable and necessary attorneys’ fees and related expenses_incurred and paid to effect the settlement agreement and iv the modified provisions of trust together the proposed modification will not cause trust or family_trust to be subject_to the generation-skipping_transfer gst tax under sec_2601 and family_trust will continue to be exempt from gst tax the proposed modification will not be deemed to result in additions or constructive additions to trust the proposed modification will not give rise to a gift under sec_2501 by the parties to the settlement agreement ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst made after date sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after plr-131786-10 date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust trust was created and irrevocable before date it is represented that no additions constructive or actual have been made to trust after that date consequently trust is currently exempt from gst tax in this case each party was represented by legal counsel the prospective beneficiaries had distinct and adverse economic and administrative interests some of the parties wanted to pursue litigation to resolve the issues settlement negotiations were carried out over several years until settlement agreement was reached the parties have obtained court approval of settlement agreement pending the issuance of this private_letter_ruling plr-131786-10 we conclude that settlement agreement constitutes a settlement of bona_fide issues regarding the administration of trust or the construction of the terms of trust we also conclude that the terms of settlement agreement are the product of arm’s length negotiations and represent a compromise that reflects the parties’ assessments of the relative strengths of the positions of the family lines of a and b further the terms of settlement agreement are within the range of reasonable outcomes under the governing instrument and the applicable state law addressing the issues resolved by settlement agreement in the instant case the modification of trust provides that the trust principal of a_trust for the benefit of grandchild grandchild grandchild or child that would otherwise pass down to his or her respective descendants by representation on termination prior to a primary beneficiary’s receipt of the entire principal will be subject_to a testamentary general power to appoint the principal of his or her trust accordingly the assets of a_trust for the benefit of grandchild grandchild grandchild or child will be included in the respective primary beneficiary’s gross_estate for estate_tax purposes under sec_2041 further grandchild grandchild grandchild and child will each be treated as the transferor of the trust principal for gst tax purposes under sec_2652 accordingly based on the facts submitted and the representations made we rule as follows the i recognition and treatment of child as lawful issue of settlor for purposes of trust and order ii the exchange of mutual general releases iii the trustees’ use of trust funds from income and principal to pay and reimburse or advance the parties for reasonable and necessary attorneys’ fees and related expenses_incurred and paid to effect the settlement agreement and iv the modified provisions of trust together the proposed modification will not cause trust or family_trust to be subject_to the generation-skipping_transfer gst tax under sec_2601 and family_trust will continue to be exempt from gst tax the proposed modification described in the settlement agreement as amended will not be deemed to result in additions or constructive additions to trust ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with plr-131786-10 dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir thus state law must be examined to ascertain the legitimacy of each party’s claim a settlement that fairly reflects the relative merits and economic values of the various claims asserted by the parties and reaches a settlement that is within a range of reasonable settlements will not result in a transfer for gift_tax purposes as discussed above settlement agreement represents the resolution of a bona_fide controversy between the family lines of a and b all interested parties who hold or may hold an interest in trust including any minors and any unborn unknown or unascertained heirs have been represented in the proceedings that culminated in the date court order approving settlement agreement further based on the facts as presented the terms of settlement agreement are the product of arm’s length negotiations among all the interested parties we conclude that settlement agreement as amended to grant each of settlor’s grandchildren a testamentary general power to appoint his or her respective trust property reflects the rights of the parties under the applicable law of state that would be applied by the highest court of state accordingly based on the facts submitted and representations made we rule that implementation of settlement agreement as amended will not result in a gift under sec_2501 by the parties to the settlement agreement further under the circumstances grandchild grandchild grandchild and child will not be treated as making a gift_for purposes of sec_2501 if on termination of a primary beneficiary’s trust the primary beneficiary holds a testamentary general power to appoint trust property from his or her respective trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131786-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan chief branch office of associate chief_counsel passthroughs and special industries enclosures
